Citation Nr: 1747228	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for eczema of the hands.

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 through January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD; and a September 2014 rating decision issued by the RO in Nashville, Tennessee, which declined to reopen a previously denied and final claim of service connection for eczema of the hands.  The claims have been merged and jurisdiction over the eczema claim assumed by the RO in St. Petersburg.  

In October 2016 the Veteran testified before the Board at a hearing held at the RO.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for an acquired psychiatric disability.

2. New and material evidence has not been submitted sufficient to reopen the previously denied and final claim of service connection for eczema of the hands.  


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103 (2016).

2. New and material evidence having not been submitted, the claim of service connection for eczema of the hands is not reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104; 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in April 2009 and January 2010, and in the Veteran's April 2014 VA Form 21-526 EZ (Application for Disability Compensation and Related Compensation Benefits).   

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, military personnel records, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for eczema of the hands.  VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination has not yet been triggered and the record is complete for the Board to rely upon in adjudicating those new and material evidence claims.  

II. New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim of service connection for an acquired psychiatric disability, as well as a claim for eczema of the hands.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2016).   A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2016).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After carefully reviewing the evidence in the claims file, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for a psychiatric disability, but that new and material evidence has not been submitted sufficient to reopen the claim of service connection for eczema of the hands.  

The Veteran was initially denied service connection for eczema of the hands in May 2000.  At that time, the RO in Atlanta, Georgia, conceded that the Veteran had a present diagnosis of a skin condition of his hands, but that the available service treatment records did not show onset of a skin condition of the hands in service, nor did the Veteran provide any evidence that the current condition was related to any incident of service.  The Board notes that a 1983 rating decision already established service connection for acne vulgaris of the face and neck in service, but did not address the hands.  Essentially, the 2000 claim was denied because there was no evidence linking the present disability to any incident of active service.  The Veteran did not appeal that decision and it became final.

In July 2005, the RO in Columbia, South Carolina, declined to reopen the previously denied and final claim of service connection for eczema of the hands, because the Veteran had not submitted new and material evidence.  Specifically, the RO reviewed the available service treatment records again (which did not show he was treated for or diagnosed with eczema in service) and VA treatment records (which confirmed the diagnosis of severe eczema of the hands, which was already conceded at the time of the previous denial).  The RO then determined that no material evidence linking the present diagnosed condition to any incident of service had been submitted, and thus the claim should not be reopened.  The Veteran did not appeal that decision and it became final.  

In April 2007 the RO in St. Petersburg again declined to reopen the previously denied and final claim of eczema of the hands.  Specifically, the RO noted that a July 2006 VA examination of the hands again confirmed the previously conceded diagnosis of eczema, but did not show evidence that the disability had onset during or was otherwise related to any incident of active service.  In February 2008, the Veteran filed a Notice of Disagreement with that denial.  In October 2008, the RO issued a statement of the case, confirming the April 2007 rating decision.  The Veteran did not formalize his claim thereafter, and the denial became final.  

In April 2014, the Veteran filed a claim in which he stated that he wished to reopen his previous claim for service connection of eczema of the hands.  He did not submit any evidence in support of that claim.  The RO in Nashville again declined to reopen the claim based on lack of new and material evidence in a September 2014 rating decision.  The Veteran appealed that decision and it is now before the Board.  

After carefully reviewing the evidence in the record, the Board finds that the Veteran has not submitted new and material evidence sufficient to reopen the claim of service connection for eczema of the hands.  Specifically, in his hearing testimony, the Veteran admitted that he had not actually submitted any new evidence.  He testified that his theory is that, because his acne vulgaris of the face and neck is rated under the same diagnostic code as eczema, his eczema should also be service connected; however, this theory does not constitute new and material evidence.  The Veteran has been given two separate VA examinations which have found his eczema of the hands to be a distinct disability.  That the disability exists has been of record since the time of the initial denial.  Absent the submission of any evidence suggesting that the Veteran's eczema of the hands had onset during active service, or is any way related to any incident of active service, the Board cannot reopen the claim.  Essentially, the Veteran's theory is not "material" because it does not address the deficient portion of the claim, namely onset during or causal nexus to service.

The Board has reviewed all subsequently submitted evidence and finds no further evidence showing that the Veteran's eczema of the hands is causally related to any incident of active service.  As such, new and material evidence has not been submitted in connection with that claim, and it is not reopened.  

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, the Board finds that new and material evidence has been submitted.  The Veteran initially was denied service connection for an acquired psychiatric disability (then described as a nervous condition) in a July 1983 rating decision.  He was again denied service connection for an acquired psychiatric disability (then described as depression and schizophrenia) in a July 2005 rating decision.  In both rating decisions, the claim was denied based on a lack of an in-service incident in the record, and a lack of causal nexus to service.  Although the Veteran now claims service connection for PTSD, the Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a psychiatric disability includes any diagnosed condition reasonably encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran now contends that his various psychiatric difficulties are the direct result of an in-service military sexual trauma.  The Board has reviewed the evidence of record and found no such allegations of record at the time of the 1983 or 2005 denials.  As the Veteran's testimony and statements to such a trauma constitute potential evidence of an in-service incident, and that element was absent in both prior denials, the Board is satisfied that it is sufficient to reopen the prior final claims.  At the very least, as discussed in the below remand, it gives rise to VA's duty to assist the Veteran in developing the claim further.  As such, the claim of service connection for an acquired psychiatric disability is reopened.  


ORDER

The previously denied and final claim of service connection for an acquired psychiatric disability is reopened; to that limited extent, the appeal is granted.

The previously denied and final claim of service connection for eczema of the hands is not reopened.


REMAND

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nichsolson, 21 Vet. App. 303, 311 (2007).  

The Veteran alleges that he suffers from PTSD, the result of an in-service sexual assault.  The Veteran was afforded a VA examination in support of that claim in March 2010.  The Board finds the resulting examination report to be inadequate for several reasons.  

First, the examiner determined that the Veteran did not have a present diagnosis of PTSD, despite multiple markers of that disability being documented.  Particularly, the examiner determined that it was unlikely that the Veteran experienced a sexual assault during service.  The examiner stated that the Veteran's decline in performance evaluations during service was likely attributed to his substance abuse; however, the applicable criteria for verifying an in-service sexual assault specifically includes increased substance abuse.  Essentially, the examiner attributed all of his behavioral changes to one of the factors to be considered in assessing such a claim, but failed to consider that factor as a possible symptom of sexual trauma.  As such, the Board finds that conclusion to be inadequate.

In fact, the Board finds that the evidence of record indicates that the Veteran meets multiple criteria for verification of a military sexual assault, to include request for a transfer to another duty assignment; deterioration in work performance; substance abuse, particularly increased alcohol use; unexplained social behavior changes; use of leave without reason (the Veteran was absent without leave on multiple occasions); and increased disregard for military authority.  All of these markers occurred after the alleged April 1979 assault, and review of the record indicates that prior to that time, the Veteran was a high performing soldier, earning a promotion in March of that year.  Given the number of potential markers for sexual assault and the drastic change in the Veteran's behavior, the Board will concede that the evidence verifies such a trauma took place in April 1979.  38 C.F.R. § 3.305(f)(5) (2016).

In light of this, the Board would request that the Veteran be afforded a new VA examination to assess whether he meets the criteria for PTSD, in light of the conceded in-service military sexual trauma.  

Further, the Board notes that throughout the years the Veteran has also been diagnosed as having various other acquired psychiatric disabilities, to include bipolar disorder, alcohol dependence, marijuana dependence, neurosis, depression, anxiety, paranoia, and possibly schizophrenia.  Therefore, even presuming the Veteran does not ultimately meet the criteria for PTSD, medical opinions must be obtained which address possible etiology of any other diagnosed acquired psychiatric condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board does note that the Veteran has also been diagnosed as having a personality disorder; however, a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016).  Therefore, etiology opinions regarding any personality disorder need not be obtained.  

Finally, during his hearing, the Veteran testified that he has been seeking treatment for various psychiatric disabilities from VA since at least 1990.  Therefore, on remand, the AOJ should attempt to obtain and associate with the claims file any and all outstanding treatment records relevant to the appeal at hand.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The AOJ should make efforts to obtain any outstanding VA treatment records and associate them with the claims file.

2. Schedule the Veteran for a new VA psychiatric examination in support of his claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct an examination of the Veteran.  Particularly, the examiner should state whether the Veteran has a present diagnosis of PTSD.  In making such a conclusion, he or she must consider the in-service military sexual assault which the Board has conceded occurred in April 1979.  If the examiner determines that the Veteran does not meet the criteria for a diagnosis of PTSD, he or she must explain how that conclusion was reached.

The examiner should also provide diagnoses for any other acquired psychiatric disorders.  For each psychiatric disorder diagnosed, the examiner should state whether it is at least as likely as not that that diagnosed disability had onset during active service or is otherwise related to any incident of active service, to include the April 1979 sexual assault.  Opinions are only required for acquired psychiatric disorders and need not be provided for diagnosed personality disorders.  

All opinions expressed should be accompanied by a thorough discussion.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in assessing the claim.  

3. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


